Electronically Filed
                                                       Supreme Court
                                                       SCWC-16-0000715
                                                       27-FEB-2018
                                                       08:54 AM

                          SCWC-16-0000715

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


         STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                vs.

          JENIKO JOSEPH, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-16-0000715; CASE NO. 3DTC-15-047154)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari, filed on January 19, 2018, is hereby rejected.

          DATED: Honolulu, Hawaiʻi, February 27, 2018.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson